 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA
 9

10   CEDRIC LYNN STRUGGS,                             1:18-cv-01336-GSA-PC
11                 Plaintiff,                         ORDER STRIKING MOTION FOR LACK
                                                      OF SIGNATURE
12         vs.                                        (ECF No. 13.)
13   C. PFEIFFER, et al.,
14                 Defendants.
15

16          Cedric Lynn Struggs (“Plaintiff”) is a state prisoner proceeding pro se with this civil
17   rights action pursuant to 42 U.S.C. § 1983. On August 5, 2019, Plaintiff filed a motion for
18   leave to add a retaliation claim to the Complaint. (ECF No. 28.) Plaintiff also requests written
19   status of this case. The motion is unsigned. All filings submitted to the court must bear the
20   signature of the filing party. Local Rule 131; Fed. R. Civ. P. 11(a). Accordingly, IT IS
21   HEREBY ORDERED that Plaintiff's motion, filed on August 5, 2019, is STRICKEN from the
22   record for lack of signature.
23

24
     IT IS SO ORDERED.

25      Dated:     August 7, 2019                           /s/ Gary S. Austin
                                                     UNITED STATES MAGISTRATE JUDGE
26

27

28
